Case: 4:19-cv-02590-CDP Doc. #: 49 Filed: 08/31/20 Page: 1 of 1 PageID #: 2580


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ALICIA STREET, et al.,                   )
                                         )
            Plaintiffs,                  )
                                         )
      vs.                                )         Case No. 4:19 CV 2590 CDP
                                         )
LAWRENCE O’TOOLE, et al.,                )
                                         )
            Defendants.                  )

                              ORDER OF DISMISSAL

       With consent of Defendants, Plaintiffs have moved to dismiss all claims

against Orlando Morrison and Fred Klefisch, and dismiss them as parties from

this action.

       Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

plaintiff’s complaint against defendants Orlando Morrison and Fred Klefisch is

DISMISSED without prejudice.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 31st day of August, 2020.
